      James J. Arendt, Esq.         Bar No. 142937
 1    Ashley N. Reyes, Esq.         Bar No. 312120
 2            WEAKLEY & ARENDT
             A Professional Corporation
 3         5200 N. Palm Avenue, Suite 211
              Fresno, California 93704
 4           Telephone: (559) 221-5256
             Facsimile: (559) 221-5262
 5           James@walaw-fresno.com
             Ashley@walaw-fresno.com
 6
     Attorneys for Defendant Deputy Benjamin Gonzalez
 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Roberto Contreras,                                   )    CASE NO. 1:18-CV-01101-AWI-SKO
                                                          )
12                   Plaintiff,                           )
                                                          )    STIPULATION AND ORDER TO
13                   vs.                                  )    MODIFY SCHEDULING ORDER
                                                          )
14                                                        )
     Deputy B. Gonzalez,
                                                          )
15                                                        )
                      Defendants.
                                                          )
16                                                        )
17

18          The parties, through their respective counsel, stipulate and jointly request the Court to

19   extend the deadlines for non-expert discovery, expert disclosures, rebuttal expert disclosures and

20   expert discovery, all of which are set forth in the Court’s Scheduling Order (Doc. 12), and the

21   Court’s order modifying the Scheduling Order. (Doc. 17)

22          Good cause exists for this requested modification as follows:

23          Plaintiff’s deposition was properly noticed and scheduled on three separate occasions

24   prior to his deposition being taken on January 17, 2020, the current non-expert discovery cutoff

25   date. (Doc. 17) The details of the delays in getting Plaintiff’s deposition scheduled are outlined
     in the parties’ Stipulation and Proposed Order to Modify Scheduling Order (Doc. 16) and for the
26
     sake of brevity will not be repeated here.
27
     ///
28

      Stipulation and Order

                                                     1
 1          In order to allow Defendant time to review and evaluate Plaintiff’s deposition to determine
     whether any follow up discovery is needed, the Parties stipulate to modify the current scheduling
 2
     order as follows:
 3
            The current scheduling in place has set the following deadlines:
 4
                     Non-Expert Discovery: January 17, 2020
 5
                     Expert Disclosures: January 31, 2020
 6
                     Rebuttal Expert Disclosures: February 14, 2020
 7
                     Expert Discovery: February 28, 2020
 8
            The parties have stipulated to a modification of the scheduling order as follows:
 9
                     Non-Expert Discovery: March 6, 2020
10
                     Expert Disclosures: March 20, 2020
11
                     Rebuttal Expert Disclosures: April 3, 2020
12
                     Expert Discovery: April 17, 2020
13
            Modification of these deadlines is not anticipated to affect the July 21, 2020, trial date.
14
            In light of the foregoing good cause, the parties hereby stipulate and jointly request that
15
     the Court issue an order modifying the current scheduling order as detailed above.
16
     Dated: January 17, 2020                       WEAKLEY & ARENDT
17                                                 A Professional Corporation
18
                                           By:     /s/ James J. Arendt
19                                                 James. J. Arendt
                                                   Ashley N. Reyes
20                                                 Attorneys for Defendant
21

22                                                 LAW OFFICE OF KEVIN G. LITTLE

23   Dated: January 17, 2020               By:     /s/ Kevin G. Little
                                                   Kevin G. Little
24                                                 Attorney for Plaintiff
25
                                                  ORDER
26
            Based on the parties’ above stipulation (Doc. 19), and for good cause shown, the case
27
     schedule (Docs. 12 & 17) is hereby MODIFIED as follows:
28

      Stipulation and Order

                                                      2
 1

 2                      EVENT                           CURRENT DATE                            NEW DATE
 3       Non-expert discovery deadline               January 17, 2020                 March 6, 2020
 4       Expert disclosures                          January 31, 2020                 March 20, 2020
 5       Rebuttal expert disclosures                 February 14, 2020                April 3, 2020

 6       Expert discovery deadline                   February 28, 2020                April 17, 2020
         Non-dispositive motion filing
 7                                                   February 14, 2020                April 22, 20201
         deadline
 8       Non-dispositive motion hearing
                                                     March 18, 2020                   May 20, 2020
         deadline
 9
         Dispositive motion filing deadline          February 28, 2020                April 29, 2020
10       Dispositive motion hearing
                                                     April 6, 2020                    June 15, 2020 at 1:30 p.m.
         deadline
11                                                                                    August 12, 2020, at 10:00
         Pretrial Conference                         May 27, 2020
                                                                                      a.m.
12
                                                                                      October 6, 2020, at 8:30 a.m.
         Trial                                       July 21, 2020
13

14   IT IS SO ORDERED.
15

16
     Dated:       January 21, 2020                                             /s/   Sheila K. Oberto                     .
                                                                    UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25
     1
26     The Court notes that the parties request that all dates and deadlines, other than that pertaining to non-expert and
     expert discovery, remain the same. Granting this request, however, would be problematic: if so, the parties’ deadlines
27   to conduct discovery would occur after the deadlines for filing non-dispositive and dispositive motions. Accordingly,
     the Court has enlarged these deadlines, as well as the pretrial conference and trial, to allow the parties adequate time
28   to file, and for the Court to rule on, motions, and to permit the parties sufficient time to prepare their pretrial
     submissions and for trial.

         Stipulation and Order

                                                                3
